Citation Nr: 1751385	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  17-15 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for sterilization, also claimed as low sperm count.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran served on active duty from April 1953 to April 1957.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The objective or other persuasive evidence does not establish that the Veteran was actually exposed to ionizing radiation during his period of service, as alleged. 

2.  The Veteran's sterilization is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for sterilization have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim

The Veteran contends that he was exposed to ionizing radiation that resulted in his sterilization during service.  In an April 2012 correspondence, he reported that he had worked in radio maintenance in and around the control tower and that living next to the transmitter caused him to have a low sperm count.  In a May 2014 statement he reported that radio waves can be damaging if exposed to them for any length of time and that he had impregnated a woman during service, but not after service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2017).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In April 2014, in support of his claim, the Veteran submitted an internet article entitled "Microwave and Radio Frequency Radiation."  http://www.cwa-union.org/pages/ Microwave_and _RadioFrequency_Radiation.  In his May 2014 statement he claimed that the internet article "was written by the Communications Workers of America that gives some evidence to the contrary that radio waves can be damaging if exposed to them for any length of time."

The Board, however, finds that the internet article is not supportive of his claim.  The article indicated that:

It is known, however, that exposure to non-ionizing radio frequency radiation may produce serious biological effects.  As high frequency radio frequency radiation, i.e. microwave radiation, penetrates the body the exposed molecules move about and collide with one another causing friction and thus heat.  This is known as the thermal effect... the present time there is substantial scientific data that establishes negative health effects associated with microwave radiation.  For example it has been demonstrated that microwave radiation may cause eye and testicular damage...  

Specifically scientists have demonstrated that exposure to microwave radiation may result in partial or permanent sterility...

Exposure to radio wave radiation may result in a non-thermal reaction that causes similar molecular interactions as in the thermal effect, but without the heating of the exposed tissue or organ... that is exposure to low frequency non-ionizing radio frequency radiation will (theoretically) [emphasis added] penetrate the skin and cause molecular interactions similar to those caused by high frequency radio frequency radiation.   

The article makes clear that there may be serious biological effects, but for "high frequency radio frequency radiation, i.e. microwave radiation," not the radio waves to which the Veteran was exposed.  At best, the article found that similar interactions "theoretically" might occur from radio frequency radiation, but then states that additional scientific research is necessary, indicating that there was not presently scientific evidence in support of the theoretical supposition of the article's authors.  Moreover, this article lacks probative value because it does not speak to the specific facts of this Veteran's case.  

Additionally, the March 2014 VA examiner opined that the claimed condition was less likely than not caused in or by service, explaining that the type of VOR transmitter that the Veteran worked on transmitted radio waves, which did not cause male sterility.  In an April 2014 addendum, the VA examiner further found that the penile condition that the Veteran was treated for in service was an acute bacterial infection that was treated and resolved in service.  He had also been treated for an infected sebaceous cyst of the right groin that resolved in the service.  On his separation physical in 1957 there was no chronic penile condition or genitourinary condition that would have led to sterilization.

The Board further finds that there is no competent and credible nexus between the Veteran's claimed disabilities and his service is of record.  To the extent that the Veteran has reported an etiology between sterilization and radio exposure, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, any current sterilization and radio wave exposure in service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The Veteran has not demonstrated or claimed to have the medical knowledge to make such a determination.

The Board finds that the most probative evidence of record as to the nature of the Veteran's sterility is the 2014 VA examination report.  The examiner's opinion was based upon review of the claims file and is consistent with clinical evidence of record.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for sterilization is denied.  


ORDER

Service connection for sterilization, also claimed as low sperm count, is denied.



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


